DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Malissa Eng on 05/29/2021.

The application has been amended as follows: 

In The Claims:
Claim 1 has been amended to read:
1. (currently amended) A bit breaker comprising a generally flat plate that bounds a generally rectangular pipe slot, the bit breaker further comprising an adjustable arm having a closed position and an open position, wherein when the adjustable arm is in its closed position the pipe slot is surrounded about 360 degrees by the bit breaker, and wherein when the adjustable arm is in its open position the pipe slot has an open side that enables the bit breaker to be removed from a pipe, tool section, tool or pipe joint by moving the bit breaker laterally relative to the pipe, tool section, tool or pipe joint, the bit breaker having two jaws that respectively define two flat working surfaces located on opposite sides of the pipe slot, the two jaws each being mounted removably to the plate of the bit breaker so as to be removable from the plate when damaged and thereafter replaced with two new , wherein the flat working surfaces of the two generally parallel jaws are each devoid of any concave recess configured to receive a pipe, tool section, tool or pipe joint, and wherein the two jaws are configured to move relative to the plate in response to the pipe, tool section, tool or pipe joint rotating in the pipe slot against the two flat working surfaces of the two jaws.

Claims 5 and 6 have been cancelled.
In claim 7, line 1, “claim 6” has been replaced by --claim 1--
Claim 11 has been amended to read:
11. (currently amended) An assembly of a bit breaker and a pipe, tool section, tool or pipe joint, the pipe, tool section, tool or pipe joint having formed therein two crosswise flat-bottom grooves located on opposite sides of the pipe, tool section, tool or pipe joint, the bit breaker comprising a generally flat plate that bounds a generally rectangular pipe slot, the pipe, tool section, tool or pipe joint being received in the pipe slot, the bit breaker further comprising an adjustable arm having a closed position and an open position, wherein when the arm is in its closed position the pipe slot is surrounded about 360 degrees by the bit breaker, and when the arm is in its open position the pipe slot has an open side that enables the bit breaker to be removed from the pipe, tool section, tool or pipe joint by moving the bit breaker laterally relative to the pipe, tool section, tool or pipe joint, the bit breaker having two jaws that respectively define two flat working surfaces located on opposite sides of the pipe slot, the two jaws being received respectively in the two flat-bottom grooves such that the two flat working surfaces of the two jaws are generally parallel to, and bear respectively against, two flat bottoms of the two flat-bottom grooves, the two jaws each being mounted removably to the plate of the bit breaker so as to be removable from the plate when damaged and thereafter replaced with two new jaws, wherein the two jaws are configured to move relative to the plate in response to the pipe, tool section, tool or pipe joint rotating in the pipe slot against the two flat working surfaces of the two jaws.


20. (currently amended) A bit breaker comprising a generally flat plate that defines two fixed arms and a fixed base leg, the two fixed arms projecting respectively from opposed ends of the fixed base leg, the two fixed arms having two respective free ends, the bit breaker having a generally rectangular pipe slot located between the two fixed arms of the plate, the bit breaker including a jaw mounted to a desired one of the two fixed arms, wherein the jaw defines a working surface located on a side of the pipe slot, the jaw being mounted to the desired one of the two fixed arms so as to be removable therefrom when damaged and thereafter replaced with a new jaw, wherein the plate has opposed top and bottom planar faces, the plate defines a connection ledge that is recessed from the top face and to which the jaw is mounted removably, the jaw having an upper face, the upper face of the jaw being substantially flush with the top face of the plate.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims not read over the art of record because while Jost discloses a bit breaker comprising a generally flat plate (12) that bounds a generally rectangular pipe slot (34), the bit breaker further comprising an adjustable arm (32) having a closed position and an open position, wherein when the adjustable arm is in its closed position the pipe slot is surrounded about 360 degrees by the bit breaker, and wherein when the adjustable arm is in its open position the pipe slot has an open side that enables the bit breaker to be removed from a pipe, tool section, tool or pipe joint by moving the bit breaker laterally relative to the pipe, tool section, tool or pipe joint (shown in figs. 1, 4, discussed in pgph. 63), wherein the arms define two flat working surfaces located on opposite sides of the pipe slot (shown in figs. 1, 4) and Mock discloses a bit breaker having two jaws (working surfaces 83), the two jaws each being mounted removably to the plate (arms 73, 74) of the bit breaker so as to be removable from the plate when damaged and thereafter replaced with two new jaws (col. 5 ll. 1-5), this potential combination lacks at least the relatively movable jaws in response to pipe twist and the substantially flush surfaces as required by the claims. 
US 5060542 A discloses a generally rectangular slot (shown in fig. 6) with removable and relatively movable jaws (66) mounted to the plate (37/42) but fails to disclose at least the jaws flush with the plate as claimed or the arms being fixed or the jaws devoid of concavity and being flat or engaging flats as claimed since this device is specifically designed to grab cylindrical surfaces.
US 3463247 A discloses jaws (arms 68) removable mounted to arms of plate 28 but does not disclose at least movable jaws in response to pipe twist or flush jaws. 
US 4495840 A discloses movable replaceable jaws but fails to disclose at least a generally rectangular slot and movable jaws in response to pipe twist.
US 7997167 B2 discloses movable replaceable jaws 400 and a rectangular slot (indicated at 230 in fig. 2B) and the adjustable arm 342 but fails to disclose at least the jaws having flat engaging surfaces devoid of concavity as claimed or the jaws moving in response to pipe twist.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162.  The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        05/19/2021